Citation Nr: 0516352	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-21 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tibia 
and fibula impairment to include paralysis of the left leg.


REPRESENTATION

Appellant represented by:	Scott M. Stalker, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The appellant had service in the Arkansas Army National Guard 
from July 25, 1975 to May 12, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for tibia and 
fibula impairment to include paralysis of the left leg.

By history, in January 2000, the RO denied the appellant's 
claim, and he did not appeal.  Thus, the claim became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  Although the RO 
adjudicated the claim on a finality basis in the February 
2003 determination, the July 2003 Statement of the Case 
reflects that the claim was reopened and adjudicated on a de 
novo basis.  Nonetheless, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  Thus, the issue on appeal is as stated on the 
title page.

In February 2005, a hearing was held before the undersigned, 
Acting Veterans Law Judge designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).  In 
April 2005, the appellant filed a motion for advancement of 
the case on the Board's docket, which motion was granted.

The issue of entitlement to service connection for tibia and 
fibula impairment to include paralysis of the left leg is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  The unappealed January 2000 rating decision, denying 
service connection for tibia and fibula impairment to include 
paralysis of the left leg, is final.

2.  After January 2000, the RO received additional documents 
from the Arkansas National Guard, supporting lay statements 
to include videotaped interviews, and hearing testimony.

3.  The evidence is new, as it was not of record when the RO 
initially denied the claim, and it is material, as it raises 
the possibility of substantiating the claim.


CONCLUSION OF LAW

Since the final January 2000 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for tibia and fibula 
impairment to include paralysis of the left leg.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
tibia and fibula impairment to include paralysis of the left 
leg.  He maintains that he sustained his left leg disability 
on July 30, 1975, in a motorcycle accident while returning 
home from inactive duty training.  The appellant also 
maintains that he aggravated the left leg disability while on 
duty on August 28, 1975 when his crutches slipped from 
beneath him.

Basic entitlement of veterans to compensation for service-
connected disabilities derives from 38 U.S.C.A. § 1131, which 
provides, in pertinent part, for compensation to a 
"veteran" for "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war."  See also 
38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  As provided by 
38 C.F.R. § 3.6, "active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which, 
in pertinent part, the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  

Any individual, who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training; and who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty for 
training, as the case may be.  38 U.S.C.A. § 106(d); 
38 C.F.R. § 3.6(e).  

As previously noted, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the adjudicator must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In an unappealed January 2000 rating decision, the RO denied 
service connection for tibia and fibula impairment to include 
paralysis of the left leg.  The RO found that the disability 
was not incurred in or aggravated by service, 38 U.S.C.A. 
§§ 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004), and the decision 
became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for was filed in February 2002, the 
amended regulation applies to this claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Since January 2000, the RO has received a June 2002 report 
from the Arkansas National Guard, noting that the appellant 
was not on active duty at the time of the accident and 
additional service administrative reports.  

The RO also received additional reports related to the 
veteran's Social Security disability benefits, medical 
reports from Dr. R. Easter dated from 1975 to 1990, a 
September 2003 conference report, wherein the appellant 
alleged that he reinjured his left leg in August 1975 during 
inactive duty for training when his crutches slipped from 
beneath him in the armory, and a November 2003 medical 
statement from R. Easter, M.D., maintaining that the 
appellant's long-term injuries were worsened when he injured 
his left lower extremity while on duty in August 1975.  The 
RO also received a July 2003 supporting statement from D.A., 
stating that the appellant was present at Company B, 2nd 
Battalion, 153, when he injured his leg at the armory.  
Additionally, in May 2004 and March 2005, J. Belew, the 
appellant's company commander, stated that the appellant was 
on duty on July 30, 1975, and that he was on duty on August 
28, 1975 at the Batesville National Guard Armory when his leg 
was reinjured.  A videotaped conversation with J. Belew and 
the appellant's attorney, as well as a January 2005 statement 
from B. Cothrine, an ambulance driver, who recalled the 1975 
accident, were also submitted.

The aforementioned evidence is new, in that it was not of 
record when the RO initially denied the appellant's claim in 
January 2000, and it is material.  The newly received 
evidence bears directly and substantially upon the specific 
matter under consideration and does tend raise a reasonable 
possibility of substantiating the claim.  The evidence is 
pertinent to the questions of whether he was traveling from 
duty when he was involved in the motor vehicle accident in 
July 1975 and whether he was on active duty when he slipped 
and fell in the armory in August 1975.  .  Accordingly, the 
claim is reopened.

Although the Board recognizes that there is additional 
evidence available vis-à-vis this claim, adjudicating the 
claim before obtaining such evidence is not technically 
proper.  However, any error in these regards is harmless, and 
the Board perceives no prejudice to the veteran in light of 
the disposition at this juncture.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tibia and 
fibula impairment to include paralysis of the left leg; to 
this extent, the appeal is granted.


REMAND

As noted above, the appellant maintains that he sustained his 
left leg disability on July 30, 1975, in a motorcycle 
accident while returning home from duty, and that he 
additionally aggravated the left leg disability on August 28, 
1975 when his crutches slipped from beneath him at the 
armory.

At the outset, the Board is cognizant of the attempts by the 
RO to obtain evidence and information pertinent to the 
appellant's claim, to include whether the appellant was on 
duty on July 30, 1975.  Nonetheless, because the question of 
whether the appellant was on active duty on July 30, 1975 and 
on August 28, 1975, are crucial to this claim, additional 
development for the reasons discussed below is needed.  

The appellant's NGB Form 23, Army National Guard Retirement 
Credits Record, shows that the appellant earned 14 points for 
inactive duty training purposes.  The record thereafter shows 
that the RO asked the National Guard to define what the 14 
points for inactive duty training meant.  See Deferred Rating 
Decision and VA notice letters dated in June 2004.  The 
National Guard did not respond to the RO's inquiry.  If such 
information is unavailable, documentation to that effect 
should be associated with the file.  As such, additional 
development in this regard is needed.

Further, as noted, the appellant asserts that he aggravated 
his left leg disability while on duty on August 28, 1975.  It 
is unclear from the record whether an attempt to verify 
whether the appellant was on duty on August 28, 1975 has been 
made.  A review of the record does not establish whether or 
not the Army National Guard has verified that the appellant 
was on duty at that time, and if there is any documentation 
available pertinent to this incident, i.e., Line of Duty 
Investigation report, Report of Incident, etc.  Documentation 
stating whether such information is available is likewise 
required.  Thus, additional development in this regard is 
warranted.  

A report of clinical and informational entries from Dr. 
Easter dated from July 30, 1975 to April 7, 1977, indicates 
that Dr. Easter sent several letters to Captain Belew at the 
Arkansas Army National Guard regarding the appellant's 
disabilities and that on January 19, 1976, a bill was 
attached.  A review of the record does not indicate whether 
the Arkansas Army National Guard paid for any medical costs 
associated with the appellant's July 1975 or August 1975 
injuries.  The Board is of the opinion that an attempt to 
obtain this information should be accomplished.  
Additionally, if the Arkansas Army National Guard did not pay 
for the appellant's medical expenses, the RO should ask the 
appellant whether an insurance company paid for his medical 
expenses, and if so, to submit any information or 
authorizations for release of information so that this 
evidence can be obtained and associated with the claims file.  

Finally, the Board observes that the appellant has been in 
receipt of Social Security disability benefits since the 
1980's.  Although some reports are of record, it is unclear 
if all of the reports have been obtained and incorporated 
into the claims file.  Thus, an attempt to obtain all of the 
appellant's Social Security Administration (SSA) reports 
should be made.

The appellant is hereby notified that it is his 
responsibility to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  The appellant is 
also advised that that the duty to assist is not always a 
one-way street.  If he wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, this matter is REMANDED for the following 
development:  

1.  Send an additional VCAA notice letter 
that complies with all legal 
requirements, including the requirement 
that VA "request that the claimant 
provide any evidence in the appellant's 
possession that pertains to the claim," 
to include any pay stubs, insurance 
reports, or administrative documentation 
showing his duty status on July 30, 1975 
and August 28, 1975.  See also #2 below.  

2.  Clarify and confirm the following by 
contacting the appellant, the Arkansas 
Army National Guard, Dr. Rex M. Easter, 
and/or St. Vincent's Hospital, where 
appropriate:

a.	What do the 14 points for inactive 
duty listed on the appellant's NGB 
Form 23 mean?  
b.	Whether the Arkansas Army National 
Guard paid for the appellant's medical 
expenses incurred as a result of the 
motor vehicle accident on July 30, 
1975 or August 28, 1975?  If so, 
obtain any related documentation.  If 
not, ask the appellant what insurance 
company, if any, paid for the medical 
expenses.  After obtaining any 
necessary release, such reports, if 
available, should be acquired and 
associated with the claims file. 
c.	Confirm the appellant's duty status on 
August 28, 1975.  If the appellant was 
on duty, obtain any documentation 
available, e.g., Line of Duty 
Investigation Report(s) or other 
service administrative or medical 
documentation, showing that he 
sustained a left leg injury while at 
the armory.  

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

4.  After the development directed above 
has been completed to the fullest extent 
possible, the AOJ should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant when 
further action is required on her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.M. Cieplak
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


